179 So. 2d 242 (1965)
Linda MORCEAU, Appellant,
v.
Merle MEADER and Sandra Meader, a minor, Appellees.
No. 65-180.
District Court of Appeal of Florida. Third District.
October 26, 1965.
*243 Orman L. Hamilton, Miami, for appellant.
Wheeler & Evans, Miami, for appellees.
Before HENDRY, C.J., and BARKDULL and SWANN, JJ.
HENDRY, Chief Judge.
This is an appeal by plaintiff of an order granting appellee's motion for judgment non obstante veredicto as to punitive damages which were awarded plaintiff by a jury in an action brought by her against appellee and her minor daughter for conversion of plaintiff's poodle.
In this appeal we are asked to pass upon the propriety of the trial judge's entry of the judgment N.O.V. This we are unable to do because of the insufficiency of the record before us.
Where, as here, an appellant's points require a consideration of the record which was before the trial judge and where there is a failure to bring such record before the appellate court, the contentions of the appellant cannot be decided by an appellate court.[1]
When relief is sought from an appellate court, it thereupon becomes the duty of appellant to make errors complained of clearly to appear by furnishing the court with an adequate record of all the facts and circumstances pertinent to and connected with the asserted errors.[2]
The appellant having failed to meet these requirements, the judgment appealed must be affirmed.
Affirmed.
NOTES
[1]  Gilson v. Murphy, Fearnley and Yawn, Inc., Fla.App. 1963, 151 So. 2d 447.
[2]  Hoodless v. Jernigan, 51 Fla. 211, 41 So. 194 (1906).